Motion by the respondent Timothy S. McCulley for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on February 26, 1975, under the name Timothy Sheldon McCulley. By decision and order on motion of this Court dated November 7, 1997, the respondent was immediately suspended from the practice of law and the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against him. By decision and order on motion of this Court dated January 15, 1998, the interim suspension was vacated. By opinion and order of this Court dated April 26, 1999, the respondent was suspended from the practice of law for a period of one year based on his neglect of a legal matter entrusted to him, his failure to cooperate with the Grievance Committee, and his failure to properly register as an attorney with the Office of Court Administration (see Matter of McCulley, 253 AD2d 314 [1999]). By order dated December 31, *9042001, this Court held the respondent’s motion for reinstatement in abeyance and referred the matter to the Committee on Character and Fitness to report on his current fitness to be an attorney including, but not limited to, his outstanding debts and the submission of his income tax return for the year 2000, if filed. Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent Timothy S. McCulley, admitted as Timothy Sheldon McCulley, is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Timothy Sheldon McCulley to the roll of attorneys and counselors-at-law. Prudenti, EJ., Mastro, Rivera, Fisher and Florio, JJ., concur.